Citation Nr: 1340791	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for sciatica, left lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in October 2010, a statement of the case was issued in February 2012, and a substantive appeal was received in March 2012.  


FINDINGS OF FACT

1.  The Veteran's current low back disability was not manifested during active service or for several years thereafter, nor is any low back disability otherwise related to such service. 

2.  The Veteran's current sciatica, left lower extremity, was not manifested during active service or for several years thereafter, nor is it otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Sciatica was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A March 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Duty to Assist

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment records and some of the Veteran's private treatment records have been associated with the file.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including private treatment records from a chiropractic facility.  The Veteran signed a release for private treatment records of a chiropractic clinic, providing the name and the address of the office.  However, when the RO requested records from that office, it was determined that, while the address provided was for a chiropractic clinic, it was a different clinic, one where the Veteran had not received treatment.   The Veteran was requested to submit a new release with the correct name and address of the facility where he received treatment but, to date, has not done so.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Veteran has not been afforded a VA examination with respect to his claims of service connection for low back disability and sciatica and the Board finds that an examination is not necessary.  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury, or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support  a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Those requirements were not satisfied as to the Veteran's low back disability and sciatica as only the first requirement of evidence suggesting current diagnoses has been met.   Although the Veteran claims that he was treated for back pain in service, as explained below, these assertions are not credible.  The Veteran's service treatment records (STRs) include complaints of other medical issues, but are silent for any complaints or treatment for back pain.  There is no evidence that indicates that the disability may be associated with an in-service event, injury, or disease.  As the record is otherwise sufficient to make a decision on the claim, a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record included in the Veteran's claims file, including such evidence contained in Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.   Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-70 (lay testimony is competent as to symptoms of an injury or illness which are within the realm of one's personal knowledge (i.e., through the senses); lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In his February 2010 statement, the Veteran claims that his current back disability is due to an injury he suffered in service in approximately June 1989.  In a March 2012 statement, the Veteran claims that he was seen in service in either 1988 or 1989 for complaints of back pain.  

Although the Veteran was seen a number of times while in service, the STRs fail to reflect any complaints, treatments, or diagnoses of a either a low back disability or sciatica.  In April 1989 and March 1990 in-service dental records, the Veteran reported his present health as "good" and only identified asthma and hay fever as current symptoms.  He did not report arthritis, being under the care of a physician for the last year, or taking any medicine or drugs.  

A review of the post-service medical evidence of record shows that the Veteran received treatment at non-VA facilities.  During a February 2003 physical examination, the Veteran reported no musculoskeletal problems.  During a June 2003 initial consultation, the Veteran reported no history of arthritis or tendonitis. 

A December 2003 private treatment record is the first record of low back pain in the Veteran's claims file.  During that visit, the Veteran reported that he experienced back pain after giving his niece and nephew rides on his back.  He was diagnosed with a lumbosacral sprain.  

Six years later, in September 2009, the Veteran received treatment at a private facility for pain in his low back, buttock, and left leg.  The Veteran reported that he had left sciatica pain for one week, "which started when he got up one morning."  He could not recall any specific event that caused the pain.  The report notes that the Veteran had two prior episodes of back and leg pain, in the late 1990s and in 2004.  (The claims file does not include any treatment records from the 1990s or 2004 and the Veteran has certified in his VA Form 646 that he has no further argument.)  The physician noted that the Veteran does a lot of heavy lifting in his work and diagnosed him with an acute left L5-S1 disc extrusion with S1 sciatica.        

In October 2009, the Veteran complained of pain in his left buttock and left leg, reporting that the pain woke him up about a week ago. The Veteran reported that his work requires some lifting at times but could not recall "any injury."   An x-ray revealed sciatica of the left side with degeneration at the L5-S1 spine.        
                
The Board finds the Veteran's assertions that his current back disability and sciatica are due to an in-service back injury not credible when viewed against information he has reported to medical care providers during the course of seeking treatment.  The Veteran's own admission shows that his first complaints of back pain, as noted in the claims file, occurred after he carried his niece and nephew on his back.  Later treatment records show that the Veteran was unable to link his back pain to any specific injury.  Additionally, the Veteran's own private treatment records show that his first complaint of back pain was not until December 2003, more than thirteen years after discharge from service.   While service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service, the U.S. Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Despite primary care notes showing treatment for low back disability and sciatica, the private treatment records do not provide any evidence that this disability was caused by military service.  To the extent the Veteran attempted to provide an etiological opinion, he is not competent to do so in this particular case.   The Veteran has not demonstrated he has the knowledge, education, or training to provide an opinion in such a complicated matter and therefore his opinions as to the etiologies of his low back pain and sciatica  are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  We also note that the lay opinion is not otherwise supported in the record.  The Board does not require medical evidence, only competent evidence.  In this particular case, the lay evidence is not competent as to causation.  

The Board has also considered whether the self-reported continuity of symptomatology of low back disability and sciatica dating to service might be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report back pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, while the Veteran is competent to report continuing symptoms during and since service, the credibility of such reports is diminished in view of the contrary contemporaneous evidence.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Veteran was not diagnosed with a low back disability or sciatica until many years after service, there was no treatment or diagnoses for his back during service, and there is no evidence linking the low back disability or sciatica to service.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is denied.


ORDER

Entitlement to service connection for a low back disability is denied.  Entitlement to service connection for sciatica is denied.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


